Exhibit 10.17

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AGREEMENT amended and restated as of this 6th day of April, 2005 by and between
the Seneca Gaming Corporation (the “Parent”), a governmental instrumentality of
the Seneca Nation of Indians of New York (the “Nation”) with its principal place
of business in the State of New York and John Pasqualoni (“Executive”).

 

WHEREAS, Executive and the Seneca Niagara Falls Gaming Corporation (“SNFGC”)
entered into an employment agreement, effective as of October 14, 2002 (the
“Employment Agreement”), pursuant to which Executive served as the Vice
President of Slot Operations of SNFGC;

 

WHEREAS, Executive and the SNFGC entered into an amended and restated employment
agreement, effective as of July 13, 2004 (the “Amended and Restated Employment
Agreement”), (i) pursuant to which Executive served as the Senior Vice President
of Slot Operations/Marketing of the Parent and each of SNFGC, the Seneca
Territory Gaming Corporation (“STGC”), and the Seneca Erie Gaming Corporation
(“SEGC”), each a wholly-owned subsidiary of the Parent and a governmental
instrumentality of the Nation (collectively, the “Subsidiaries” and together
with Parent, the “Employer”) and (ii) by which the Parent assumed the Employment
Agreement and Executive continued to serve as Senior Vice President of Slot
Operations/Marketing of the Parent and each of SNFGC, STGC, and SEGC;

 

WHEREAS, Executive was appointed to Chief Operating Officer of all the gaming
operations of Employer on February 16, 2005;

 

WHEREAS, Executive and Employer now desire that Executive serve as the interim
President and Chief Executive Officer of the Employer;

 

WHEREAS, Employer is, as of the date of this Agreement, or shortly hereafter
will be, in the process of conducting a limited search for an individual to
serve as its permanent President and Chief Executive Officer, which search
includes, or will include, Employer’s consideration of Executive for such
position;

 

WHEREAS, in the event that Employer does not select Executive as its permanent
President and Chief Executive Officer, then Executive shall, at the time such
permanent President and Chief Executive Officer takes office, serve as the Chief
Operating Officer of Employer;

 

WHEREAS, the parties desire to amend and restate the Amended and Restated
Employment Agreement to set forth the terms and conditions of Executive’s
continued relationship with and new position with the Employer as set forth in
this Agreement (this “Second Amended and Restated Employment Agreement”); and

 

WHEREAS, Executive shall serve as interim President and Chief Executive Officer,
or, as the case may be, the Chief Operating Officer, of the Parent and each of
the Subsidiaries and the terms of this Second Amended and Restated Employment
Agreement assume that Executive shall serve in such positions as set forth
herein until the Termination Date (defined below).

 

--------------------------------------------------------------------------------


 

IT IS HEREBY AGREED AS FOLLOWS:

 


1.             EMPLOYMENT.  EMPLOYER HEREBY EMPLOYS EXECUTIVE AS ITS INTERIM
PRESIDENT AND CHIEF EXECUTIVE OFFICER.  EXECUTIVE SHALL REPORT AND BE
ACCOUNTABLE TO AND WORK UNDER THE AUTHORITY OF THE BOARD OF DIRECTORS OF PARENT
(THE “BOARD”).  EXECUTIVE SHALL PERFORM SUCH DUTIES AND HAVE SUCH
RESPONSIBILITIES THAT ARE CUSTOMARY FOR SUCH POSITION AND INCLUDING THOSE THAT
MAY BE SPECIFIED FROM TIME TO TIME BY THE BOARD THAT ARE NOT INCONSISTENT WITH
SUCH POSITION.


 


2.             TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE AS OF APRIL 1,
2005 (THE “EFFECTIVE DATE”) AND TERMINATE ON THE EARLIER OF (A) SEPTEMBER 30,
2007 OR (B) THE DATE ON WHICH EXECUTIVE BECOMES THE PERMANENT PRESIDENT AND
CHIEF EXECUTIVE OFFICER (THE “TERMINATION DATE”), UNLESS RENEWED BY A SUBSEQUENT
WRITTEN AGREEMENT OF THE PARTIES.


 


3.             COMPENSATION.


 


(A)           BASE SALARY


 


(I)            IN EXCHANGE, IN PART, FOR EXECUTIVE’S SERVICES AS THE INTERIM
PRESIDENT AND CHIEF EXECUTIVE OFFICER, EXECUTIVE SHALL BE PAID A MINIMUM ANNUAL
BASE SALARY (“BASE COMPENSATION”) OF THREE HUNDRED NINETY THOUSAND DOLLARS
($390,000) FOR THE PERIOD COMMENCING ON JUNE 1, 2004 AND ENDING WITH THE
EMPLOYER’S FISCAL YEAR ENDING SEPTEMBER 30, 2005; FOUR HUNDRED FIFTEEN THOUSAND
DOLLARS ($415,000) FOR THE EMPLOYER’S FISCAL YEAR ENDING SEPTEMBER 30, 2006; AND
FOUR HUNDRED FORTY THOUSAND DOLLARS ($440,000) FOR THE EMPLOYER’S FISCAL YEAR
ENDING SEPTEMBER 30, 2007 WITH RESPECT TO HIS SERVICE FOR ALL OF THE EMPLOYERS,
WITH A SALARY REVIEW BY THE BOARD EACH FISCAL YEAR THEREAFTER AT WHICH TIME THE
BOARD SHALL DETERMINE WHETHER, IN ITS SOLE DISCRETION, EXECUTIVE’S BASE
COMPENSATION SHALL BE INCREASED.  SAID SALARY SHALL BE PAYABLE PERIODICALLY IN
ACCORDANCE WITH THE EMPLOYER’S REGULAR PAYROLL PRACTICE.


 


(II)           IN EXCHANGE, IN PART, FOR EXECUTIVE’S SERVICES AS CHIEF OPERATING
OFFICER, IF ANY ARE PROVIDED AS PROVIDED UNDER SECTION 3(E), EXECUTIVE SHALL BE
PAID A BASE COMPENSATION OF FOUR HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($425,000)
FOR THE PERIOD COMMENCING ON JUNE 1, 2004 AND ENDING WITH THE EMPLOYER’S FISCAL
YEAR ENDING SEPTEMBER 30, 2005; FOUR HUNDRED FIFTY THOUSAND DOLLARS ($450,000)
FOR THE EMPLOYER’S FISCAL YEAR ENDING SEPTEMBER 30, 2006; AND FOUR HUNDRED
SEVENTY-FIVE THOUSAND DOLLARS ($475,000) FOR THE EMPLOYER’S FISCAL YEAR ENDING
SEPTEMBER 30, 2007 WITH RESPECT TO HIS SERVICE FOR ALL OF THE EMPLOYERS, WITH A
SALARY REVIEW BY THE BOARD EACH FISCAL YEAR THEREAFTER AT WHICH TIME THE BOARD
SHALL DETERMINE WHETHER, IN ITS SOLE DISCRETION, EXECUTIVE’S BASE COMPENSATION
SHALL BE INCREASED.  SAID SALARY SHALL BE PAYABLE PERIODICALLY IN ACCORDANCE
WITH THE EMPLOYER’S REGULAR PAYROLL PRACTICE.

 

2

--------------------------------------------------------------------------------


 


(B)           PROVIDED EXECUTIVE IS THEN EMPLOYED WITH THE EMPLOYER, EXECUTIVE
SHALL BE ELIGIBLE FOR AN ANNUAL PERFORMANCE BONUS AS FOLLOWS:


 


(I)            FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2004, EXECUTIVE SHALL BE
ELIGIBLE FOR AN ANNUAL PERFORMANCE BONUS EQUAL TO FIFTY PERCENT (50%) OF BASE
COMPENSATION IF SNFGC’S EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION, AND
AMORTIZATION, CALCULATED IN A MANNER CONSISTENT WITH SNFGC’S PRACTICES
(“EBITDA”), FOR SUCH FISCAL YEAR IS EQUAL TO OR GREATER THAN ONE HUNDRED FIFTEEN
MILLION DOLLARS ($115,000,000);


 


(II)           FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2005, EXECUTIVE SHALL BE
ELIGIBLE FOR AN ANNUAL PERFORMANCE BONUS EQUAL TO ONE HUNDRED EIGHTY SEVEN
THOUSAND FIVE HUNDRED DOLLARS ($187,500) IF THE CONSOLIDATED EBITDA OF THE
SUBSIDIARIES THAT OPERATED AND OWNED CASINOS IN SUCH FISCAL YEAR IS EQUAL TO OR
GREATER THAN ONE HUNDRED FORTY MILLION DOLLARS ($140,000,000).  FOR PURPOSES OF
SECTION 3(B) OF THIS AGREEMENT, “CONSOLIDATED EBITDA” SHALL HAVE THE MEANING SET
FORTH IN THAT CERTAIN INDENTURE, DATED AS OF MAY 5, 2004, AMONG THE PARENT, THE
GUARANTORS FROM TIME TO TIME PARTIES THERETO, AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS TRUSTEE, AS SUCH MAY BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME.


 


(III)          FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2006, EXECUTIVE SHALL BE
ELIGIBLE FOR AN ANNUAL PERFORMANCE BONUS EQUAL TO (A) TWO HUNDRED THOUSAND
DOLLARS ($200,000) AND (B) ONE HUNDRED THOUSAND DOLLARS ($100,000) IF THE
CONSOLIDATED EBITDA OF THE SUBSIDIARIES THAT OPERATED AND OWNED CASINOS IN SUCH
FISCAL YEAR IS EQUAL TO OR GREATER THAN (Y) ONE HUNDRED FORTY FIVE MILLION
DOLLARS ($145,000,000) AND (Z) ONE HUNDRED FORTY SEVEN MILLION DOLLARS
($147,000,000), RESPECTIVELY; AND


 


(IV)          FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2007, EXECUTIVE SHALL BE
ELIGIBLE FOR AN ANNUAL PERFORMANCE BONUS EQUAL TO TWO HUNDRED TWELVE THOUSAND
FIVE HUNDRED DOLLARS ($212,500) IF THE CONSOLIDATED EBITDA OF THE SUBSIDIARIES
THAT OPERATED AND OWNED CASINOS IN SUCH FISCAL YEAR IS EQUAL TO OR GREATER THAN
ONE HUNDRED FORTY SEVEN MILLION DOLLARS ($147,000,000).


 


EACH OF THE ANNUAL PERFORMANCE BONUSES DESCRIBED ABOVE SHALL BE REFERRED TO AS
“BONUS COMPENSATION” FOR SUCH FISCAL YEAR.


 


(C)           EXECUTIVE SHALL ALSO BE ELIGIBLE TO RECEIVE ANY ADDITIONAL
PERFORMANCE OR INCENTIVE COMPENSATION WHICH IS APPROVED BY THE BOARD IN ITS SOLE
DISCRETION.  SAID ADDITIONAL PERFORMANCE OR INCENTIVE COMPENSATION, IF ANY,
SHALL BE IN ADDITION TO AND SHALL NOT LESSEN OR REDUCE THE BASE COMPENSATION
AND/OR BONUS COMPENSATION, IF ANY, AS PROVIDED IN PARAGRAPHS (A) AND (B) ABOVE. 
IN EXERCISING

 

3

--------------------------------------------------------------------------------


 


ITS DISCRETION, THE BOARD SHALL SPECIFICALLY CONSIDER THE EXTENT TO WHICH THE
GOALS OF THE EMPLOYER ARE BEING MET AND THE EXTENT TO WHICH EXECUTIVE HAS
CONTRIBUTED TO SAME.


 


(D)           EXECUTIVE SHALL ALSO RECEIVE A MONTHLY INTERIM PRESIDENT AND CHIEF
EXECUTIVE OFFICER RETENTION BONUS OF TWENTY THOUSAND DOLLARS ($20,000), UNTIL
SUCH TIME AS THE PERMANENT PRESIDENT AND CHIEF EXECUTIVE OFFICER TAKES OFFICE.


 


(E)           IN THE EVENT THAT EMPLOYER DOES NOT SELECT EXECUTIVE AS ITS
PERMANENT PRESIDENT AND CHIEF EXECUTIVE OFFICER, THEN EXECUTIVE SHALL, AT THE
TIME SUCH PERMANENT PRESIDENT AND CHIEF EXECUTIVE OFFICER TAKES OFFICE, SERVE AS
THE CHIEF OPERATING OFFICER OF EMPLOYER.


 


(F)            EXECUTIVE SHALL BE PROVIDED WITH COVERAGE UNDER THE EMPLOYER’S
EMPLOYEE BENEFIT INSURANCE PROGRAMS AND RETIREMENT PROGRAMS, IF ANY, AT LEAST
EQUAL TO THE COVERAGE PROVIDED TO OTHER SENIOR EXECUTIVE OFFICERS OF THE
EMPLOYER.


 


(G)           ANY COMPENSATION, IF ANY, DUE UNDER PARAGRAPHS 3(B) OR 3(C) OF
THIS AGREEMENT SHALL BE PAYABLE WITHIN NINETY (90) DAYS AFTER THE CLOSE OF THE
FISCAL YEAR WITH RESPECT TO WHICH IT IS EARNED.


 


4.             LICENSING ISSUES.  EXECUTIVE REPRESENTS TO THE EMPLOYER THAT HE
HAS RECEIVED SUCH LICENSES AS MAY BE REQUIRED PURSUANT TO THE NATION-STATE
GAMING COMPACT BETWEEN THE SENECA NATION OF INDIANS AND THE STATE OF NEW YORK
(THE “COMPACT”) AND/OR THE NATION’S OR THE EMPLOYER’S GAMING ORDINANCES AS IN
EFFECT ON THE DATE HEREOF, AS MAY BE NECESSARY TO ENABLE HIM TO ENGAGE IN HIS
EMPLOYMENT HEREUNDER.  EXECUTIVE WILL MAINTAIN SUCH LICENSES IN GOOD STANDING AS
A PRE-CONDITION OF HIS EMPLOYMENT BY THE EMPLOYER.


 


5.             TERMINATION.


 


(A)           EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED BY THE PARENT
ONLY UNDER THE FOLLOWING CIRCUMSTANCES AND SUCH TERMINATION BY THE PARENT SHALL
BE A TERMINATION WITH RESPECT TO EACH EMPLOYER, UNLESS OTHERWISE DETERMINED BY
THE BOARD:


 


(I)            UPON REVOCATION OR DISAPPROVAL OF THE LICENSE REQUIRED PURSUANT
TO THE COMPACT, OR UPON DISAPPROVAL BY THE NATIONAL INDIAN GAMING COMMISSION OF
THE ISSUANCE OF ANY LICENSE BY THE NATION PURSUANT TO ITS OWN GAMING ORDINANCES,
IF EITHER SUCH ACTION RENDERS IT UNLAWFUL FOR EXECUTIVE TO PERFORM AS INTERIM
PRESIDENT AND CHIEF EXECUTIVE OFFICER, OR CHIEF OPERATING OFFICE, AS THE CASE
MAY BE, OF EACH EMPLOYER, OR IF ANY EVENT RENDERS IT UNLAWFUL FOR THE NATION
AND/OR THE EMPLOYER TO CONTINUE TO CONDUCT CASINO GAMING ON NATION TERRITORY. 
FOR PURPOSES OF THIS AGREEMENT, “NATION TERRITORY” SHALL INCLUDE CURRENT OR
FUTURE NATION RESERVATION TERRITORY WHERE THE EMPLOYER CONDUCTS OR WILL CONDUCT
ITS GAMING OPERATIONS AS OF THE DATE EXECUTIVE’S EMPLOYMENT IS TERMINATED.

 

4

--------------------------------------------------------------------------------


 


(II)           UPON REVOCATION OR DISAPPROVAL OF SUCH LICENSES FOR EXECUTIVE AS
ARE REQUIRED PURSUANT TO THE COMPACT AND/OR BY THE NATION’S OR THE EMPLOYER’S
GAMING ORDINANCES;


 


(III)          EXECUTIVE SHALL COMMIT AN ACT CONSTITUTING “CAUSE,” WHICH IS
DEFINED TO MEAN AN ACT OF DISHONESTY BY EXECUTIVE INTENDED TO RESULT IN GAIN OR
PERSONAL ENRICHMENT OF EXECUTIVE OR OTHERS AT THE EMPLOYER’S EXPENSE, OR THE
DELIBERATE AND INTENTIONAL REFUSAL BY EXECUTIVE (EXCEPT BY REASON OF DISABILITY)
TO PERFORM HIS DUTIES HEREUNDER, OR BY ACTS CONSTITUTING GROSS NEGLIGENCE IN THE
PERFORMANCE OF SUCH DUTIES;


 


(IV)          EXECUTIVE SHALL DIE OR THE EMPLOYER SHALL FOR ANY REASON WITHIN
THE EMPLOYER’S OR THE NATION’S CONTROL PERMANENTLY CEASE TO CONDUCT CASINO
GAMING ON NATION TERRITORY; OR


 


(V)           EXECUTIVE SHALL BECOME UNABLE TO PERFORM THE DUTIES AND
RESPONSIBILITIES SET FORTH IN THIS AGREEMENT FOR A PERIOD OF 180 DAYS IN ANY 365
DAY PERIOD BY REASON OF LONG-TERM PHYSICAL OR MENTAL DISABILITY.


 


(B)           IF EXECUTIVE’S EMPLOYMENT SHOULD BE TERMINATED UNDER PARAGRAPHS
5(A)(I), (II) OR (III) ABOVE, THEN THE EMPLOYER SHALL AT THAT TIME PAY EXECUTIVE
THE BASE COMPENSATION EARNED THROUGH THE DATE EXECUTIVE IS TERMINATED, WHEREUPON
THE EMPLOYER SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION TO EXECUTIVE UNDER
THIS AGREEMENT OR OTHERWISE.


 


(C)           IF EXECUTIVE’S EMPLOYMENT SHOULD BE TERMINATED UNDER PARAGRAPH
5(A)(IV) OR (V) ABOVE, THEN THE EMPLOYER SHALL AT THAT TIME PAY EXECUTIVE (OR
HIS ESTATE) HIS BASE COMPENSATION EARNED THROUGH THE DATE EXECUTIVE IS
TERMINATED, AND SHALL PAY EXECUTIVE THE PRO RATA PORTION, BASED ON THE PORTION
OF THE FISCAL YEAR PRECEDING SUCH TERMINATION, OF THE BONUS COMPENSATION FOR THE
FISCAL YEAR DURING WHICH SUCH TERMINATION TAKES PLACE ASSUMING THAT EXECUTIVE
WOULD HAVE EARNED 100% OF THE BONUS COMPENSATION FOR SUCH YEAR (THE “PRO-RATA
BONUS”); WHEREUPON THE EMPLOYER SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION TO
EXECUTIVE UNDER THIS AGREEMENT OR OTHERWISE.


 


(D)           IF EXECUTIVE’S EMPLOYMENT SHOULD BE TERMINATED BY THE PARENT FOR
ANY REASON OTHER THAN THOSE SPECIFIED IN PARAGRAPH 5(A) ABOVE (IT BEING
UNDERSTOOD THAT A PURPORTED TERMINATION FOR CAUSE WHICH IS CONTESTED BY
EXECUTIVE AND FINALLY DETERMINED NOT TO HAVE BEEN PROPER SHALL BE TREATED AS A
TERMINATION UNDER THIS PARAGRAPH 5(D)), THEN THE EMPLOYER SHALL: (I) PAY
EXECUTIVE HIS BASE COMPENSATION EARNED, BUT UNPAID, THROUGH THE DATE EXECUTIVE
IS TERMINATED, (II) PAY EXECUTIVE A PRO-RATA BONUS FOR THE YEAR OF TERMINATION,
(III) CONTINUE TO PAY EXECUTIVE HIS BASE COMPENSATION IN EFFECT AS OF THE DATE
OF TERMINATION FOR A PERIOD FOLLOWING HIS TERMINATION (THE “SEVERANCE PERIOD”)
EQUAL TO THE LESSER OF (A) EIGHTEEN (18) MONTHS OR (B) THE REMAINDER OF THE
PERIOD ENDING ON THE TERMINATION DATE, AND (IV) TO THE EXTENT ELECTED BY
EXECUTIVE, PAY FOR THE COST OF

 

5

--------------------------------------------------------------------------------


 


(A) EXECUTIVE’S PREMIUMS FOR CONTINUATION HEALTHCARE COVERAGE UNDER
SECTION 4980B OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“COBRA”), AND
(B) THE PREMIUMS FOR EXEC-U-CARE® OR ANY SIMILAR EXECUTIVE MEDICAL REIMBURSEMENT
INSURANCE PLAN MAINTAINED BY THE EMPLOYER ON THE DATE EXECUTIVE’S EMPLOYMENT IS
TERMINATED, FOR THE LESSER OF (1) THE SEVERANCE PERIOD, (2) UNTIL EXECUTIVE IS
NO LONGER ELIGIBLE FOR COBRA CONTINUATION COVERAGE, OR (3) UNTIL EXECUTIVE
OBTAINS COMPARABLE HEALTHCARE BENEFITS FROM ANY OTHER EMPLOYER DURING THE
SEVERANCE PERIOD, WHEREUPON THE EMPLOYER SHALL HAVE NO FURTHER LIABILITY OR
OBLIGATION TO EXECUTIVE UNDER THIS AGREEMENT OR OTHERWISE; PROVIDED, HOWEVER,
THAT EXECUTIVE SHALL HAVE A DUTY TO MITIGATE DAMAGES AS FOLLOWS: DURING THE
SEVERANCE PERIOD, EXECUTIVE SHALL ENDEAVOR TO MITIGATE DAMAGES BY SEEKING
EMPLOYMENT WITH DUTIES AND SALARY COMPARABLE TO THOSE PROVIDED FOR HEREIN, AND
IF HE SHALL OBTAIN SUCH EMPLOYMENT, HE SHALL REIMBURSE THE EMPLOYER THE AMOUNT
OF THE COMPENSATION HE HAS RECEIVED FROM SUCH OTHER ENTITY FOR SUCH PERIOD, BUT
NOT TO EXCEED THE AMOUNT OF THE COMPENSATION THE EMPLOYER SHALL HAVE PAID HIM
FOR SUCH PERIOD.


 


(E)           EXECUTIVE MAY TERMINATE HIS EMPLOYMENT FOR ANY REASON UPON
ONE-HUNDRED-TWENTY (120) DAYS WRITTEN NOTICE TO THE PARENT.  IF EXECUTIVE
TERMINATES HIS EMPLOYMENT PURSUANT TO THIS PARAGRAPH 5(E), THE EMPLOYER SHALL
PAY EXECUTIVE THE BASE COMPENSATION EARNED THROUGH THE DATE OF TERMINATION,
WHEREUPON THE EMPLOYER SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION TO
EXECUTIVE UNDER THIS AGREEMENT OR OTHERWISE.


 


(F)            EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE PAYMENTS SET FORTH IN
THIS SECTION 5 CONSTITUTE LIQUIDATED DAMAGES FOR TERMINATION OF HIS EMPLOYMENT
DURING THE EMPLOYMENT PERIOD AND SUCH LIQUIDATED DAMAGES SHALL BE HIS ONLY
REMEDY WITH RESPECT TO ANY CLAIM, INCLUDING, WITHOUT LIMITATION, BREACH OF
CONTACT, HE MAY HAVE UNDER THIS AGREEMENT AND THAT PRIOR TO RECEIVING ANY SUCH
PAYMENTS UNDER SECTION 5 AND AS A MATERIAL CONDITION THEREOF, EXECUTIVE SHALL
SIGN AND AGREE TO BE BOUND BY A GENERAL RELEASE OF CLAIMS AGAINST THE EMPLOYER
RELATED TO EXECUTIVE’S EMPLOYMENT (AND TERMINATION OF EMPLOYMENT) WITH THE
EMPLOYER IN SUBSTANTIALLY THE FORM AS ATTACHED HERETO AS EXHIBIT A AS MAY BE
MODIFIED BY THE EMPLOYER IN GOOD FAITH TO REFLECT CHANGES IN LAW OR ITS
EMPLOYMENT PRACTICES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO
THE CONTRARY, EXECUTIVE ACKNOWLEDGES AND AGREES THAT OTHER THAN ANY CLAIM FOR
THE LIQUIDATED DAMAGES CONTEMPLATED HEREUNDER, HE WAIVES ANY RIGHTS TO BE
AWARDED ANY OTHER DAMAGES WITH RESPECT TO ANY CLAIM HE MAY HAVE UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, COMPENSATORY OR PUNITIVE DAMAGES.


 


6.             RESTRICTIVE COVENANTS.


 


(A)           EXECUTIVE ACKNOWLEDGES THAT:  (I) AS A RESULT OF EXECUTIVE’S
EMPLOYMENT WITH THE EMPLOYER, HE WILL OBTAIN SECRET, PROPRIETARY AND
CONFIDENTIAL INFORMATION CONCERNING THE BUSINESS OF THE EMPLOYER, INCLUDING,
WITHOUT LIMITATION, BUSINESS AND MARKETING PLANS, STRATEGIES, EMPLOYEE LISTS,
PATRON LISTS, OPERATING PROCEDURES, BUSINESS RELATIONSHIPS (INCLUDING PERSONS,
CORPORATIONS OR OTHER ENTITIES PERFORMING SERVICES ON BEHALF OF OR OTHERWISE
ENGAGED IN BUSINESS TRANSACTIONS

 

6

--------------------------------------------------------------------------------


 


WITH THE EMPLOYER), ACCOUNTS, FINANCIAL DATA, KNOW-HOW, COMPUTER SOFTWARE AND
RELATED DOCUMENTATION, TRADE SECRETS, PROCESSES, POLICIES AND/OR PERSONNEL, AND
OTHER INFORMATION RELATING TO THE EMPLOYER (“CONFIDENTIAL INFORMATION”);
(II) THE CONFIDENTIAL INFORMATION HAS BEEN DEVELOPED AND CREATED BY THE EMPLOYER
AT SUBSTANTIAL EXPENSE AND THE CONFIDENTIAL INFORMATION CONSTITUTES VALUABLE
PROPRIETARY ASSETS AND THE EMPLOYER WILL SUFFER SUBSTANTIAL DAMAGE AND
IRREPARABLE HARM WHICH WILL BE DIFFICULT TO COMPUTE IF, DURING THE TERM OF THE
AGREEMENT AND THEREAFTER, EXECUTIVE SHOULD ENTER A COMPETITIVE BUSINESS (AS
DEFINED HEREIN) IN VIOLATION OF THE PROVISIONS OF THIS AGREEMENT; (III) THE
EMPLOYER WILL SUFFER SUBSTANTIAL DAMAGE WHICH WILL BE DIFFICULT TO COMPUTE IF,
DURING THE TERM OF THE AGREEMENT OR THEREAFTER, EXECUTIVE SHOULD SOLICIT OR
INTERFERE WITH THE EMPLOYER’S EMPLOYEES, PATRONS OR VENDORS OR SHOULD DIVULGE
CONFIDENTIAL INFORMATION RELATING TO THE BUSINESS OF THE EMPLOYER; (IV) THE
PROVISIONS OF THIS SECTION 6 ARE REASONABLE AND NECESSARY FOR THE PROTECTION OF
THE BUSINESS OF THE EMPLOYER; (V) THE EMPLOYER WOULD NOT HAVE HIRED OR EMPLOYED
EXECUTIVE UNLESS HE SIGNED THIS AGREEMENT; AND (VI) THE PROVISIONS OF THIS
AGREEMENT WILL NOT PRECLUDE EXECUTIVE FROM OTHER GAINFUL EMPLOYMENT. 
“COMPETITIVE BUSINESS” SHALL MEAN ANY GAMING ESTABLISHMENT WHICH PROVIDES TO ITS
PATRONS GAMES OF CHANCE SUCH AS SLOT MACHINES, CARD GAMES, ROULETTE, AND SIMILAR
GAMES IN THE STATE OF NEW YORK OR WITHIN THE 100 MILE RADIUS OF NATION
TERRITORY.


 


(B)           EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE UNAUTHORIZED DISCLOSURE
OR MISUSE OF CONFIDENTIAL INFORMATION WILL CAUSE SUBSTANTIAL DAMAGE TO THE
EMPLOYER.  THEREFORE, EXECUTIVE AGREES NOT TO, AT ANY TIME, EITHER DURING THE
TERM OF THE AGREEMENT OR THEREAFTER, DIVULGE, USE, PUBLISH OR IN ANY OTHER
MANNER REVEAL, DIRECTLY OR INDIRECTLY, TO ANY PERSON, FIRM OR CORPORATION ANY
CONFIDENTIAL INFORMATION OBTAINED OR LEARNED BY EXECUTIVE DURING THE COURSE OF
HIS EMPLOYMENT WITH THE EMPLOYER, WITH REGARD TO THE OPERATIONAL, FINANCIAL,
BUSINESS OR OTHER AFFAIRS AND ACTIVITIES OF THE EMPLOYER, THEIR OFFICERS,
DIRECTORS OR EMPLOYEES AND THE ENTITIES WITH WHICH THEY HAVE BUSINESS
RELATIONSHIPS, EXCEPT (I) AS MAY BE NECESSARY TO THE PERFORMANCE OF EXECUTIVE’S
DUTIES WITH THE EMPLOYER, (II) WITH THE PARENT’S EXPRESS WRITTEN CONSENT,
(III) TO THE EXTENT THAT ANY SUCH INFORMATION IS IN THE PUBLIC DOMAIN OTHER THAN
AS A RESULT OF EXECUTIVE’S BREACH OF ANY OF OBLIGATIONS HEREUNDER, OR (IV) WHERE
REQUIRED TO BE DISCLOSED BY COURT ORDER, SUBPOENA OR OTHER GOVERNMENT PROCESS
WHICH IS CONSISTENT WITH THE TERMS AND CONDITIONS OF PARAGRAPHS 15(F) AND
15(G) OF THE COMPACT AND, IN SUCH EVENT, EXECUTIVE SHALL COOPERATE WITH THE
EMPLOYER IN ATTEMPTING TO KEEP SUCH INFORMATION CONFIDENTIAL.


 


(C)           DURING EXECUTIVE’S EMPLOYMENT WITH THE EMPLOYER AND FOR EIGHTEEN
(18) MONTHS AFTER HIS TERMINATION OF EMPLOYMENT FOR ANY REASON (THE “RESTRICTED
PERIOD”), EXECUTIVE, WITHOUT THE PRIOR WRITTEN PERMISSION OF THE PARENT, SHALL
NOT, DIRECTLY OR INDIRECTLY, (I) ENTER INTO THE EMPLOY OF OR RENDER ANY SERVICES
TO ANY PERSON, ENGAGED IN A COMPETITIVE BUSINESS; OR (II) BECOME ASSOCIATED WITH
OR INTERESTED IN ANY COMPETITIVE BUSINESS AS AN INDIVIDUAL, PARTNER,
SHAREHOLDER, MEMBER, CREDITOR, DIRECTOR, OFFICER, PRINCIPAL, AGENT, EMPLOYEE,
TRUSTEE, CONSULTANT, ADVISOR OR IN ANY OTHER RELATIONSHIP OR CAPACITY.   THIS
PARAGRAPH 6(C) SHALL NOT PREVENT EXECUTIVE FROM OWNING COMMON STOCK IN A
PUBLICLY TRADED CORPORATION WHICH

 

7

--------------------------------------------------------------------------------


 


OWNS OR MANAGES A CASINO PROVIDED EXECUTIVE DOES NOT TAKE AN ACTIVE ROLE IN THE
OWNERSHIP OR MANAGEMENT OF SUCH CORPORATION AND HIS OWNERSHIP INTEREST
REPRESENTS LESS THAN 3% OF THE VOTING SECURITIES AND/OR ECONOMIC VALUE OF SUCH
CORPORATION.


 


(D)           BY EXECUTING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT HE
UNDERSTANDS THAT THE EMPLOYER’S ABILITY TO OPERATE ITS BUSINESS DEPENDS UPON ITS
ABILITY TO ATTRACT AND RETAIN SKILLED PEOPLE AND THAT THE EMPLOYER HAS AND WILL
CONTINUE TO INVEST SUBSTANTIAL RESOURCES IN TRAINING SUCH INDIVIDUALS. 
THEREFORE, DURING THE RESTRICTED PERIOD, EXECUTIVE SHALL NOT, WITHOUT THE PRIOR
WRITTEN PERMISSION OF THE PARENT, DIRECTLY OR INDIRECTLY SOLICIT, EMPLOY OR
RETAIN, OR HAVE OR CAUSE ANY OTHER PERSON OR ENTITY TO SOLICIT, EMPLOY OR
RETAIN, ANY PERSON WHO IS EMPLOYED OR IS PROVIDING PERSONAL SERVICES TO THE
EMPLOYER.


 


(E)           BY EXECUTING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT HE
UNDERSTANDS THAT THE EMPLOYER’S ABILITY TO OPERATE ITS BUSINESS DEPENDS UPON ITS
ABILITY TO ATTRACT AND RETAIN VENDORS AND PATRONS.  THEREFORE, DURING THE
RESTRICTED PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, SOLICIT,
CONTACT, INTERFERE WITH, OR ENDEAVOR TO ENTICE AWAY FROM THE EMPLOYER ANY OF ITS
CURRENT OR POTENTIAL VENDORS OR PATRONS OR ANY SUCH PERSONS OR ENTITIES THAT
WERE VENDORS OR PATRONS OF THE EMPLOYER WITHIN THE ONE YEAR PERIOD IMMEDIATELY
PRIOR TO EXECUTIVE’S TERMINATION OF EMPLOYMENT.


 


(F)            EXECUTIVE ACKNOWLEDGES AND AGREES DURING HIS EMPLOYMENT AND FOR
ALL TIME THEREAFTER THAT HE WILL NOT DEFAME OR PUBLICLY CRITICIZE THE SERVICES,
BUSINESS, INTEGRITY, VERACITY OR PERSONAL OR PROFESSIONAL REPUTATION OF THE
EMPLOYER AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, OR AGENTS THEREOF
IN EITHER A PROFESSIONAL OR PERSONAL MANNER.  EMPLOYER ACKNOWLEDGES AND AGREES
THAT DURING EXECUTIVE’S EMPLOYMENT AND FOR ALL TIME THEREAFTER, EMPLOYER WILL
NOT DEFAME OR PUBLICLY CRITICIZE EXECUTIVE EITHER IN A PROFESSIONAL OR PERSONAL
MANNER, EXCEPT AS MAY BE NECESSARY TO DEFEND THE EMPLOYER FROM COMMENTS MADE BY
OR ON BEHALF OF EXECUTIVE.


 


(G)           IF EXECUTIVE COMMITS A BREACH, OR THREATENS TO COMMIT A BREACH, OF
ANY OF THE PROVISIONS OF THIS PARAGRAPH 6 OF THE AGREEMENT, THE EMPLOYER SHALL
HAVE THE RIGHT AND REMEDY TO HAVE THE PROVISIONS SPECIFICALLY ENFORCED BY ANY
COURT HAVING JURISDICTION, IT BEING ACKNOWLEDGED AND AGREED BY EXECUTIVE THAT
THE SERVICES BEING RENDERED HEREUNDER TO THE EMPLOYER ARE OF A SPECIAL, UNIQUE
AND EXTRAORDINARY CHARACTER AND THAT ANY SUCH BREACH OR THREATENED BREACH WILL
CAUSE IRREPARABLE INJURY TO THE EMPLOYER AND THAT MONEY DAMAGES WILL NOT PROVIDE
AN ADEQUATE REMEDY TO THE EMPLOYER.  SUCH RIGHT AND REMEDY SHALL BE IN ADDITION
TO, AND NOT IN LIEU OF, ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO THE EMPLOYER
AT LAW OR IN EQUITY.  ACCORDINGLY, EXECUTIVE CONSENTS TO THE ISSUANCE OF AN
INJUNCTION, WHETHER PRELIMINARY OR PERMANENT, CONSISTENT WITH THE TERMS OF THIS
AGREEMENT.


 


(H)           IF, AT ANY TIME, THE PROVISIONS OF THIS AGREEMENT SHALL BE
DETERMINED TO BE INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE LAW, BY REASON OF
BEING VAGUE OR UNREASONABLE AS TO AREA, DURATION OR SCOPE OF ACTIVITY, THIS
AGREEMENT SHALL BE

 

8

--------------------------------------------------------------------------------


 


CONSIDERED DIVISIBLE AND SHALL BECOME AND BE IMMEDIATELY AMENDED TO ONLY SUCH
AREA, DURATION AND SCOPE OF ACTIVITY AS SHALL BE DETERMINED TO BE REASONABLE AND
ENFORCEABLE BY THE COURT OR OTHER BODY HAVING JURISDICTION OVER THE MATTER AND
EXECUTIVE AND THE EMPLOYER AGREE THAT THIS AGREEMENT AS SO AMENDED SHALL BE
VALID AND BINDING AS THOUGH ANY INVALID OR UNENFORCEABLE PROVISION HAD NOT BEEN
INCLUDED HEREIN.


 


7.             MISCELLANEOUS.


 


(A)           EXECUTIVE AGREES THAT DURING THE TERM OF THIS AGREEMENT UNLESS
EARLIER TERMINATED, HE WILL COMMIT HIS FULL TIME AND ENERGIES TO THE DUTIES
IMPOSED HEREBY; PROVIDED, THAT, WITH THE PRIOR WRITTEN APPROVAL OF THE BOARD,
EXECUTIVE MAY EXPEND AS MUCH OF HIS PERSONAL TIME ON HIS OWN VENTURES OR
INVESTMENTS, SO LONG AS: (I) SUCH TIME IS NOT SUBSTANTIAL AND DOES NOT INTERFERE
WITH HIS ABILITY TO PERFORM HIS DUTIES AS INTERIM PRESIDENT AND CHIEF EXECUTIVE
OFFICER OF THE EMPLOYER, OR CHIEF OPERATING OFFICE, AS THE CASE MAY BE;
(II) SUCH ACTIVITIES DO NOT COMPETE OR CONFLICT WITH THE BUSINESS OF THE
EMPLOYER OR CREATE A PERSONAL CONFLICT OF INTEREST TO EXECUTIVE AND (III) SUCH
VENTURE OR INVESTMENT DOES NOT TRANSACT ANY BUSINESS WITH THE EMPLOYER WITHOUT
PRIOR DISCLOSURE TO, AND APPROVAL BY, THE BOARD.


 


(B)           EXECUTIVE REPRESENTS TO THE EMPLOYER THAT THERE ARE NO
RESTRICTIONS OR AGREEMENTS TO WHICH HE IS A PARTY WHICH WOULD BE VIOLATED BY HIS
EXECUTION OF THIS AGREEMENT AND HIS EMPLOYMENT HEREUNDER.


 


(C)           NO PROVISIONS OF THIS AGREEMENT MAY BE AMENDED, MODIFIED, OR
WAIVED UNLESS SUCH AMENDMENT OR MODIFICATION IS AGREED TO IN WRITING SIGNED BY
EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE PARENT, AND SUCH WAIVER IS SET
FORTH IN WRITING AND SIGNED BY THE PARTY TO BE CHARGED.  NO WAIVER BY ANY PARTY
HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF ANY CONDITION OR
PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED
A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY
PRIOR OR SUBSEQUENT TIME.  NO AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE,
EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE BEEN MADE BY
EITHER PARTY WHICH ARE NOT SET FORTH EXPRESSLY IN THIS AGREEMENT.  THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER OF THIS AGREEMENT
SHALL SURVIVE EXECUTIVE’S TERMINATION OF EMPLOYMENT AND THE TERMINATION OF THIS
AGREEMENT TO THE EXTENT NECESSARY FOR THE INTENDED PRESERVATION OF SUCH RIGHTS
AND OBLIGATIONS.


 


(D)           THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ITS CONFLICTS OF LAW PRINCIPLES.


 


(E)           EXCEPT AS PROVIDED IN PARAGRAPH 6(G) OF THIS AGREEMENT, ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL
BE SETTLED BY BINDING ARBITRATION IN NIAGARA FALLS, NEW YORK IN ACCORDANCE WITH
THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK.  THE PARTIES AGREE THAT THE ONLY REMEDIES
AVAILABLE TO

 

9

--------------------------------------------------------------------------------


 


EXECUTIVE UNDER THIS AGREEMENT ARE THOSE THAT ARE SET FORTH IN PARAGRAPH 5 AND
THE ARBITRATOR SHALL HAVE NO AUTHORITY TO AWARD ANY OTHER DAMAGES, INCLUDING,
WITHOUT LIMITATION, PUNITIVE AND/OR COMPENSATORY DAMAGES.


 


(F)            FOR THE PURPOSES OF THIS AGREEMENT, NOTICES, DEMANDS AND ALL
OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED EITHER PERSONALLY OR BY
UNITED STATES CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:


 

If to Executive:

 

136 Division Street

West Creek, New Jersey  08092

Attn: John Pasqualoni

 

If to the Parent:

 

310 4th Street

P.O. Box 77

Niagara Falls, New York (Seneca Nation Territory) 14303

Attn: President and Chief Executive Officer of Seneca Gaming Corporation

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


(G)           THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(H)           THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(I)            EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, COVENANTS,
ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR
WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO IN
RESPECT OF SUCH SUBJECT MATTER.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY PRIOR
AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED
HEREIN IS HEREBY TERMINATED AND CANCELLED.


 


(J)            ALL PAYMENTS HEREUNDER SHALL BE SUBJECT TO ANY REQUIRED
WITHHOLDING OF FEDERAL, STATE AND LOCAL TAXES PURSUANT TO ANY APPLICABLE LAW OR
REGULATION.

 

10

--------------------------------------------------------------------------------


 


(K)           THE SECTION HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY, AND THEY FORM NO PART OF THIS AGREEMENT AND SHALL NOT AFFECT ITS
INTERPRETATION.


 


8.             WAIVER OF SOVEREIGN IMMUNITY.


 


(A)           THE PARENT GRANTS A WAIVER OF ITS SOVEREIGN IMMUNITY FROM SUIT
EXCLUSIVELY TO EXECUTIVE (AND HIS ESTATE IN THE EVENT OF HIS DEATH) FOR THE
PURPOSE OF ENFORCING THIS AGREEMENT, OR PERMITTING OR COMPELLING ARBITRATION AND
OTHER REMEDIES AS PROVIDED HEREIN.  THIS WAIVER IS SOLELY FOR THE BENEFIT OF THE
AFORESAID PARTIES AND FOR NO OTHER PERSON OR ENTITY.  FOR THIS LIMITED PURPOSE,
THE PARENT CONSENTS TO BE SUED SOLELY WITH RESPECT TO THE ENFORCEMENT OF ANY
DECISION BY AN ARBITRATOR RELATING TO THIS AGREEMENT AS PROVIDED IN PARAGRAPH
7(E) OF THIS AGREEMENT IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF NEW YORK.


 


(B)           THE PARENT HEREBY WAIVES ANY REQUIREMENT OF EXHAUSTION OF TRIBAL
REMEDIES, AND AGREES THAT IT WILL NOT PRESENT ANY AFFIRMATIVE DEFENSE IN ANY
DISPUTE BASED ON ANY ALLEGED FAILURE TO EXHAUST SUCH REMEDIES.  WITHOUT IN ANY
WAY LIMITING THE GENERALITY OF THE FOREGOING, THE PARENT EXPRESSLY AUTHORIZES
ANY GOVERNMENTAL AUTHORITIES WHO HAVE THE RIGHT AND DUTY UNDER APPLICABLE LAW TO
TAKE ANY ACTION AUTHORIZED OR ORDERED BY ANY COURT, TO TAKE SUCH ACTION,
INCLUDING, WITHOUT LIMITATION, REPOSSESSING ANY PROPERTY AND EQUIPMENT SUBJECT
TO A SECURITY INTEREST OR OTHERWISE GIVING EFFECT TO ANY JUDGMENT ENTERED;
PROVIDED, HOWEVER, THAT THE PARENT DOES NOT HEREBY WAIVE THE DEFENSE OF
SOVEREIGN IMMUNITY WITH RESPECT TO ANY ACTION BY THIRD PARTIES


 


(C)           THE PARENT’S WAIVER OF IMMUNITY FROM SUIT IS IRREVOCABLE AND
SPECIFICALLY LIMITED TO THE REMEDIES PROVIDED IN PARAGRAPH 5 OF THIS AGREEMENT
REGARDING LIQUIDATED DAMAGES.  ANY MONETARY AWARD RELATED TO ANY SUCH ACTION
SHALL BE SATISFIED SOLELY FROM THE NET INCOME OF THE PARENT.


 


(D)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THIS
WAIVER IS TO BE INTERPRETED IN A MANNER CONSISTENT WITH THE PARENT’S ABILITY TO
ENTER INTO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THIS PARAGRAPH 8, AS
PROVIDED IN THE CHARTER OF THE PARENT, AS IT MAY BE AMENDED FROM TIME TO TIME. 
ACCORDINGLY, THE NATION SHALL NOT BE LIABLE FOR THE DEBTS OR OBLIGATIONS OF THE
PARENT, AND THE PARENT SHALL HAVE NO POWER TO PLEDGE OR ENCUMBER THE ASSETS OF
THE NATION.  FURTHERMORE, THIS PARAGRAPH 8 DOES NOT CONSTITUTE A WAIVER OF ANY
IMMUNITY OF THE NATION OR A DELEGATION TO THE PARENT OF THE POWER TO MAKE ANY
SUCH WAIVER. THIS PARAGRAPH 8 SHALL BE STRICTLY CONSTRUED WITH A VIEW TOWARD
PROTECTING THE NATION’S ASSETS FROM THE REACH OF CREDITORS AND OTHERS.

 

11

--------------------------------------------------------------------------------


 

EXECUTED, as of the date first written above.

 

 

SENECA GAMING CORPORATION

 

 

By

  /s/ Barry E. Snyder

 

Name:

Barry E. Snyder, Sr.

Title:

Chairman of the Board of Directors

 

 

EXECUTIVE

 

 

By

 /s/ John Pasqualoni

 

 

 John Pasqualoni

 

12

--------------------------------------------------------------------------------